DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/203,685, filed on 03/16/2021. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application 15/143,274 filed April 29, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 17, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method and claims 11-20 are directed towards a system, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting performance metrics of application maintenance based on simulated data.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, collected data is converted from the plurality of different formats into a common format; generating, from the collected data, individual customer models and aggregated customer models, wherein: the individual customer models each pertains to a particular customer of the customers and is generated from the collected data pertaining to the recorded interactions involving the particular customer; and the aggregated customer models each comprises an aggregation of a grouping of the individual customer models, wherein the grouping is based on a common customer characteristic; generating, from the collected data, individual agent models and aggregated agent models, wherein: the individual agent models each pertains to a particular agent of the agents and is generated from the collected data pertaining to the recorded interactions involving the particular agent; and the aggregated agent models each comprises an aggregation of a grouping of the individual agent models, wherein the grouping is based on a common agent characteristic; generating a customer predictor configured to predict customer behavior for a first customer of the customers based on both a first individual customer model of the individual customer models that corresponds to the first customer and at least one of the aggregated customer models; generating an agent predictor configured to predict agent behavior for a first agent of the agents based on both a first individual agent model of the individual agent models that corresponds to the first agent and at least one of the aggregated agent models; using the customer predictor to make a customer prediction related to the first customer; using the agent predictor to make an agent prediction related to the first agent; and modifying an allocation of a contact center resource related to the selected application based on both the customer prediction and the agent prediction constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a computer-implemented method does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 10 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites collecting data from the plurality of applications of the contact center, the data being stored in a plurality of different formats and corresponding to recorded interactions that already occurred between the customers and the agents of the contact center, which is insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer-implemented method at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising a processor and memory storing executable instructions recited in claim 10 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 10 does not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the computer-implemented method and system comprising a processor and memory storing executable instructions amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0070]; [0124]; [0126]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2-10 and 12-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims. Therefore claims 2-10 and 12-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al., U.S. Publication No. 2014/0249873 [hereinafter Stephan], in view of Bushey et al., U.S. Patent No. 6,389,400 [hereinafter Bushey], and further in view of Kannan et al., U.S. Publication No. 2015/0242860 [hereinafter Kannan].

Referring to Claim 1, Stephan teaches: 
A computer-implemented method for configuring a selected application of a plurality of applications of a contact center in order to facilitate the handling of incoming interactions, wherein the incoming interactions are instigated by customers for communicating with the contact center, and wherein the contact center comprises agents that handle the incoming interactions by communicating with the customers (Stephan, [0039]), the method comprising the steps of:
collecting data from the plurality of applications of the contact center, the data being stored in a plurality of different formats and corresponding to recorded interactions that already occurred between the customers and the agents of the contact center (Stephan, [0029]), “the contact center control system 142 is configured to record and collect multi-channel customer interaction data and other structured and unstructured data for use in predictive models…the control system 142 is operable to record unstructured interactions between customers and agents occurring over different communications channels such as telephone conversations, email exchanges, website postings, social media communications, smartphone application (i.e., app) communications, fax messages, instant message conversations”; (Stephan, [0030]), “…  collect agent-specific unstructured and structured data… and additional and/or different interaction data, customer data, agent data, and telephony data may be collected and processed by the control system”; (Stephan, [0031]), “The control system 142 may store recorded and collected interaction data in a database 152”; (Stephan, [0032]), 
wherein the collected data is converted from the plurality of different formats into a common format (Stephan, [0041]-[0042]), “After input data, including multi-channel interaction data, customer data, and agent data, has been collected and/or identified, the method 200 proceeds to block 210, where the input data is preferably standardized (i.e., normalized). Because the input data represents a plurality of different aspects associated with contact center operations, the input data is heterogeneous in both format and meaning”; (Stephan, [0042]), “As a result of the standardization in block 210, the input data--including unstructured and structured multi-channel interaction data, customer data, and agent data--is preferably converted into a homogenous input data set… One of ordinary skill in the art would recognize that additional and/or different methods of standardizing and normalizing may be applied to the input data collected in blocks 202, 204, and 206”;
generating a customer predictor configured to predict customer behavior for a first customer of the customers based on both a first individual customer model of the individual customer models that corresponds to the first customer and at least one of the aggregated customer models  (Stephan, [0067]); (Stephan, [0063]), “behavioral, interaction, and biographical data collected about customers in an identifiable group may be aggregated and used to predict one or more outcomes occurring in the future with respect to a specific customer in the group”; (Stephan, [0036]), “customer data, agent data, and/or behavioral assessment of interaction data (i.e., personality type, linguistic analysis data, distress analysis data, etc.) may be employed to create more accurate predictive models for use in the contact center…”; (Stephan, [0039]; [0042]);
generating an agent predictor configured to predict agent behavior for a first agent of the agents based on both a first individual agent model of the individual agent models that corresponds to the first agent and at least one of the aggregated agent models (Stephan, [0050]), “the predictive model built in block 214 indicates that a factor associated with the particular agent conducting the interaction impacts the likelihood of the identified outcome occurring, the method 200 may include additional blocks in which it is determined which agent or group of agents would be most suited to handle an incoming interaction request from a customer…”; (Stephan, [0088]-[0089]), “agent scores”; (Stephan, [0061]; [0036]; [0039]; [0042]);
using the customer predictor to make a customer prediction related to the first customer (Stephan, [0072]), “the predictive model is applied to the specific customer's profile to calculate a likelihood that the identified outcome will occur in association with the current interaction with the specific customer”; (Stephan, [0068]), “an outcome associated with future interactions with, action, or response from customers in the customer group is identified as a target of a predictive model”; (Stephan, [0043]-[0044]), “identified outcomes and likelihood”; (Stephan, [0059]); and
using the agent predictor to make an agent prediction related to the first agent (Stephan, [0050]), “the predicted outcome may be utilized generate an agent performance score”; (Stephan, [0088]-[0089]), “agent scores”; (Stephan, [0043]-[0044]), “identified outcomes and likelihood”. 
Stephan teaches building predictive models based on multi-channel interaction data, customer data and agent data (see par. 0042), used to identify outcomes (see par. 0046), and actions that may be taken during the current customer interaction to influence the predicted outcome (see par. 0050), but Stephan does not explicitly teach:
generating, from the collected data, individual customer models and aggregated customer models, wherein:
the individual customer models each pertains to a particular customer of the customers and is generated from the collected data pertaining to the recorded interactions involving the particular customer; and the aggregated customer models each comprises an aggregation of a grouping of the individual customer models, wherein the grouping is based on a common customer characteristic;
generating, from the collected data, individual agent models and aggregated agent models, wherein:
the individual agent models each pertains to a particular agent of the agents and is generated from the collected data pertaining to the recorded interactions involving the particular agent; and the aggregated agent models each comprises an aggregation of a grouping of the individual agent models, wherein the grouping is based on a common agent characteristic; and 
modifying an allocation of a contact center resource related to the selected application based on both the customer prediction and the agent prediction.

However Bushey teaches: 
generating, from the collected data, individual customer models and aggregated customer models, wherein:
the individual customer models each pertains to a particular customer of the customers and is generated from the collected data pertaining to the recorded interactions involving the particular customer; and the aggregated customer models each comprises an aggregation of a grouping of the individual customer models, wherein the grouping is based on a common customer characteristic (Bushey, [col. 7, ln. 36-46]), “construction of customer models. Characteristics for customers may include cognitive workload measures, task needs, sales preferences, expectations for satisfaction, and other appropriate measures…Once the customers' characteristics are well understood within a given group, a customer model is constructed for that group”; (Bushey, [col. 9, ln. 1-14]), “FIG. 4 shows that the customer's background information is combined with the information concerning the customer's current task and attitude in order to construct and calculate the customer model (S10)…”;  (Bushey, [col. 9, ln. 50-67]), “customer model associated with this particular customer”; and
generating, from the collected data, individual agent models and aggregated agent models, wherein:
the individual agent models each pertains to a particular agent of the agents and is generated from the collected data pertaining to the recorded interactions involving the particular agent; and the aggregated agent models each comprises an aggregation of a grouping of the individual agent models, wherein the grouping is based on a common agent characteristic (Bushey, [col. 7, ln. 11-35]), “construction of customer and agent models. Specifically, both the customers and agents are first categorized into a small number of groups… Agents that show similar patterns and preferences are then categorized into distinctive groups… Once the groupings are validated, qualitative and quantitative agent models are constructed for each group”; (Bushey, [col. 9, ln. 15-35]), “Models for each agent are prepared based on each agent's information and characteristics”; (Bushey, [col. 10, ln. 1-13]), “identify an agent model associated with a particular agent”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the interaction data Stephan to include the model limitations as taught by Bushey. The motivation for doing this would have been to improve the method of analyzing electronic communications for customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of using behavior models and a performance optimization process to increase the satisfaction with a communication between two or more parties (see Bushey col. 8, ln. 12-15).
Stephan teaches building predictive models based on multi-channel interaction data, customer data and agent data (see par. 0042), used to identify outcomes (see par. 0046), and actions that may be taken during the current customer interaction to influence the predicted outcome (see par. 0050), but the combination of Stephan in view of Kannan does not explicitly teach: 
modifying an allocation of a contact center resource related to the selected application based on both the customer prediction and the agent prediction.

However Kannan teaches:
modifying an allocation of a contact center resource related to the selected application based on both the customer prediction and the agent prediction (Kannan, [0080]-[0081]), “Once the model is generated, a business can use the system to predict how to best serve their clients, e.g. whether to staff more customer service representatives or invest in developing a sophisticated user interface for receiving orders. In another embodiment, the model is used in real-time to predict customer behavior… The model predicts a user interaction mode based on the answers. For example, if the system predicts that the customer is best served by communicating over the phone with an agent, the program provides the user with a phone number of an agent”; (Kannan, [0087]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Stephan in view of Bushey to include the modifying limitation as taught by Kannan. The motivation for doing this would have been to improve the method of analyzing electronic communications for customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of deflecting service requests from a more expensive to a less expensive channel, increasing the first time resolution percentage, and reducing the average handle time (see Kannan par. 0009).

Referring to Claim 11, Stephan teaches: 
A system for configuring a selected application of a plurality of applications of a contact center in order to facilitate the handling of incoming interactions, wherein the incoming interactions are instigated by customers for communicating with the contact center, and wherein the contact center comprises agents that handle the incoming interactions by communicating with the customers (Stephan, [0039]), the system comprising:
a processor (Stephan, [0028]);
a memory, wherein the memory stores instructions that (Stephan, [0028]), when executed by the processor, cause the processor to perform:
Claim 11 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claims 2-6, 8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan, in view of Bushey, in view of Kannan, and further in view of Chen et al., U.S. Publication No. 2017/0286860 [hereinafter Chen].

Referring to Claim 2, the combination of Stephan in view of Bushey in view of Kannan teaches the method of claim 1. Stephan further teaches: 
generating first training data, the first training data comprising a plurality of examples, each of the examples comprising:
a plurality of input features corresponding to the plurality of customer features without the customer target feature (Stephan, [0044]-[0046]), “Once an outcome to be predicted is identified, the method proceeds to block 214 where a predictive model operable to predict the likelihood of the identified outcome occurring is built using the input data as standardized in block 210…The regression model identifies the variables within the input data that correlate to the identified outcome in the context of a customer interaction. Further, a regression coefficient may be assigned to each identified variable to establish the contribution of the variable to the predicted outcome… and the identified outcome may differ, as may the number of variables identified as relevant to that outcome, which may be smaller or much greater…After a predictive model has identified variables relevant to the identified… benchmark data set is selected for each identified variable…benchmark data sets define the particular data against which a data value is compared for the generation of its z-score… Thus, selection of benchmark data sets may be utilized to customize prediction results…”; (Stephan, [0069]); and
at least one output feature corresponding to the target feature (Stephan, [0047]), “the predictive model is utilized to determine the likelihood of the identified outcome occurring in association with the current interaction…Depending on the variables identified as relevant to predicting the identified outcome, any different and/or additional real-time data may be collected during the course of a current customer interaction”. 
Stephan teaches algorithms used to predict the likelihood of an outcome (see par. 0059), but Stephan does not explicitly teach:
wherein each of the customer predictor and the agent predictor is a deep neural network;
wherein the generating the customer predictor comprises:
identifying a customer target feature among a plurality of customer features of each of the individual customer models and the aggregated customer models;
training the deep neural network in accordance with the first training data by applying a back-propagation algorithm;
wherein the generating the agent predictor comprises:
identifying an agent target feature among a plurality of agent features of each of the individual agent models and the aggregated agent models;
generating second training data, the second training data comprising a plurality of examples, each of the examples comprising:
a plurality of input features corresponding to the plurality of agent features without the agent target feature;
at least one output feature corresponding to the agent target feature;
training the deep neural network in accordance with the second training data by applying a back-propagation algorithm.

However Bushey teaches: 
wherein the generating the customer predictor comprises:
identifying a customer target feature among a plurality of customer features of each of the individual customer models and the aggregated customer models (Bushey, [col. 7, ln. 11-49]), “both the customers and agents are first categorized into a small number of groups. These categorizations are based upon characteristics that are important to customer satisfaction and system operation performance… Once the groupings or profiles are established, a subset of members from each group is selected and additional characteristics are observed and described during actual sales negotiations. The characteristics are examined for similarities within the group and differences between the groups. The additional data captured during this phase serves to validate the groupings, and revise them if necessary…. the above method may be applied to the construction of customer models…The customers are grouped based upon these characteristics, and then some of the members from each of the groups are selected and their characteristics observed and documented… Both customer and agent models include information regarding how members within a specific group will behave in certain situations or perform certain functions”)”; 
wherein the generating the agent predictor comprises:
identifying an agent target feature among a plurality of agent features of each of the individual agent models and the aggregated agent models (Bushey, [col. 7, ln. 47-67]), “Both customer and agent models include information regarding how members within a specific group will behave in certain situations or perform certain functions. The models also incorporate the capability to make numerical performance predictions for customers and agents in these situations or performing these functions. These models are developed to the degree of detail necessary to adequately represent the groups for the purposes of intelligent customer request routing. Customer and agent models may be generated periodically, e.g. once a year or every two years, etc., or as often as needed. They are generated as described previously, using a sampling of customers and agents. Customers and agents are monitored for a period of time to identify characteristics that will be used for generation of the models. Once the models are generated, all agents are associated with an agent model based on the behavioral characteristics of each individual agent. Similarly, when a customer makes a request, prior behavioral history of that customer, along with current information obtained from the customer, is used to associate a customer model with the particular customer”;
generating second training data, the second training data comprising a plurality of examples, each of the examples comprising:
a plurality of input features corresponding to the plurality of agent features without the agent target feature (Bushey, [col. 7, ln. 47-67]), “Both customer and agent models include information regarding how members within a specific group will behave in certain situations or perform certain functions…These models are developed to the degree of detail necessary to adequately represent the groups for the purposes of intelligent customer request routing. Customer and agent models may be generated periodically, e.g. once a year or every two years, etc., or as often as needed…”;
at least one output feature corresponding to the agent target feature (Bushey, [col. 8, ln. 18-30]), “integrating customer and agent models and subsequently matching a given customer's profile to an appropriate agent profile. Initially, the client makes a request (S1) of a service, product, or the answer to a question. Upon receipt of the request, client information and characteristics are gathered (S2). Prior to or concurrently with the gathering of client information and characteristics, agent information and characteristics are gathered (S3). The client information and agent information are supplied to a performance optimizing calculation (S4) that calculates the best matching agent to service the customer based on the client and agent information. The client's request is then routed to the best matching available agent”; (Bushey, [col. 9, 14-35]); 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Stephan to include the model limitations as taught by Bushey. The motivation for doing this would have been to improve the method of analyzing electronic communications for customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of using behavior models and a performance optimization process to increase the satisfaction with a communication between two or more parties (see Bushey col. 8, ln. 12-15).
Stephan teaches algorithms used to predict the likelihood of an outcome (see par. 0059), but the Stephan does not explicitly teach:
wherein each of the customer predictor and the agent predictor is a deep neural network;
training the deep neural network in accordance with the first training data by applying a back-propagation algorithm; and 
training the deep neural network in accordance with the second training data by applying a back-propagation algorithm.

However Chen teaches:
wherein each of the customer predictor and the agent predictor is a deep neural network (Chen, [0023]; [0039]; [0094]), 
training the deep neural network in accordance with the training data by applying a back propagation algorithm (Chen, [0104]), “Parameters of computational models 304, 314, 316, or 322 can be adjusted in a training process using backpropagation and/or other training algorithms for recursive neural networks… The RCM-training module 246 or the NCM-training module 248 can train the computational models 304, 314, 316, or 322 using a backpropagation training algorithm, e.g., in an SGD framework. Training of computational models 304, 314, 316, or 322 can include modifying the parameters of those networks in place, or providing new networks having the updated parameters”; and .
training the deep neural network in accordance with the second training data by applying a back-propagation algorithm (Chen, [0254]), “the first NCM and the second NCM comprise respective neural networks and the training engine is configured to train the first NCM and the second NCM using a reinforcement-learning update rule”; (Chen, [0104]), “Parameters of computational models 304, 314, 316, or 322 can be adjusted in a training process using backpropagation and/or other training algorithms for recursive neural networks…”; (Chen, [0018]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Stephan to include the deep neural network limitations as taught by Chen. The motivation for doing this would have been to improve the method of analyzing customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of training computational models (see Chen par. 0002).

Referring to Claim 3, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches: 
wherein the collected data includes agent performance metrics that are computed for a plurality of conditions (Stephan, [0061]), “a success rate of an agent may be calculated over an extended period covering a plurality of customer interactions conducted by the agent. In such an embodiment, a plurality of predicted identified outcomes may be compared against a plurality of respective actual outcomes to generate a plurality of interaction scores. The interaction scores may be aggregated to produce an overall interaction score that is either positive, negative, or neutral. A success rate of an agent may be based on the overall interaction score. Further, in some embodiments, interaction scores of multiple agents may be aggregated to generate group performance data, for example, related to all agents in a contact center, region, or company”;
wherein:
the agent performance metrics comprises at least one of: a first call resolution rate; a hold time; a sales performance, and a customer satisfaction score (Stephan, [0030]), “collect agent-specific unstructured and structured data such as agent personality type, gender, language skills, performance data (e.g., customer retention rate, etc.), tenure and salary data, training level, average hold time during interactions, manager escalations, agent workstation utilization, and any other agent data relevant to contact center performance”; (Stephan, [0039]; [0089]); 
the plurality of conditions comprises at least one of: an interaction topic; a customer classification (Stephan, [0036]), “As described herein in association with FIGS. 3-5, customer data, agent data, and/or behavioral assessment of interaction data (i.e., personality type, linguistic analysis data, distress analysis data, etc.) may be employed to create more accurate predictive models for use in the contact center 100”; (Stephan, [0039]), “the agent data collected in block 206 includes training level, personality type, and other similar data such as that described above in association with FIG. 2. In some embodiments, the input data collected and/or identified in blocks 202, 204, and 206 may be derived from customer interactions”; (Stephan, [0065]).

Referring to Claim 4, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches: 
wherein the common customer characteristic comprises at least one of: a geographic area; a customer loyalty program status; and a product line (Stephan, [0030]), “collecting interaction data associated with a customer, the control system 142 is also operable to collect biographical profile information specific to a customer, such as customer phone number, account/policy numbers, address, employment status, income, gender, customer "value" data (i.e., customer tenure, money spent as customer, etc.), personality type (e.g., as determined by past interactions), and other relevant customer identification and biological information”; (Stephan, [0063]), “biographical data collected about customers in an identifiable group may be aggregated and used to predict one or more outcomes occurring in the future with respect to a specific customer in the group”; (Stephan, [0068]); and 
wherein the common agent characteristic comprises at least one of: agents who work together on a particular shift; agents who have received additional training; and agents who service particular product lines (Stephan, [0046]), “a benchmark data set associated with agent salary may be selected that includes agent salary data for different subsets of agents, for example, agents located within a specific contact center or region of the country”; (Stephan, [0051]).

Referring to Claim 5, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches: 
further comprising the step of receiving an incoming interaction, wherein the incoming interaction is instigated by the first customer (Stephan, [0051]), “the customer initiating the incoming interaction is identified”; (Stephan, [0075]), “customer-based interaction outcome prediction may be used to route an incoming communication from customers”; 
wherein:
the customer prediction comprises a prediction related to a reason why the first customer is contacting the contact center with the incoming interaction (Stephan, [0046]), “accurately apply the predictive model to incoming customer interactions (i.e., telephone calls, etc.), data values related to the relevant variables collected during the incoming customer interactions are standardized before being fed into the model”; (Stephan, [0030]); and 
the agent prediction comprises a prediction related to an ability of the first agent to handle the incoming interaction given the predicted reason for the incoming interaction (Stephan, [0051]), “if the predictive model built in block 214 indicates that a factor associated with the particular agent conducting the interaction impacts the likelihood of the identified outcome occurring, the method 200 may include additional blocks in which it is determined which agent or group of agents would be most suited to handle an incoming interaction request from a customer… When a call comes in and the customer is identified, a plurality of prediction scores indicating the likelihood of customer satisfaction may be calculated, for example, using the customer's information and each available agent's years of experience. The call is thus routed to the agent associated with the prediction score indicating the highest likelihood of satisfaction”; (Stephan, [0075]); 
the selected application comprises an application for routing incoming interactions (Stephan, [0022]), “internet-based interactions and/or telephone-based interactions may be routed through an analytics center 120 before reaching the contact center 100 or may be routed simultaneously to the contact center and the analytics center (or even directly and only to the contact center). In some instances, the analytics center 120 is a third-party analytics company that captures multi-channel interaction data associated with the contact center 100 and applies predictive analytics to the data to generate actionable intelligence for the contact center”; and  
the modifying the allocation of the contact center resource comprises routing the incoming interaction to the first agent based on the predicted ability of the first agent to handle the incoming interaction (Stephan, [0051]), “The plurality of prediction scores may indicate that the identified outcome may be more likely to occur with some agents and less likely to occur with other agents. Then, in block 242, the contact center 100 routes the incoming interaction to the available agent associated with the most desirable predicted outcome out of the plurality of predicted outcomes… . The call is thus routed to the agent associated with the prediction score indicating the highest likelihood of satisfaction”.

Referring to Claim 6, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches:
further comprising the step of receiving an incoming interaction, wherein the incoming interaction is instigated by the first customer (Stephan, [0051]), “the customer initiating the incoming interaction is identified”; (Stephan, [0075]), “customer-based interaction outcome prediction may be used to route an incoming communication from customers”;
wherein:
the customer prediction comprises a prediction related to a probability that the first customer would accept a sale offer (Stephan, [0068]), “predict more specific outcomes associated with particular fields in which contact centers are commonly used or might be used. For example, the outcome identified in block 410 may be the likelihood a customer will apply for enrollment in a particular education institution, the likelihood a customer will recommend one of a specific service, company, and product to another customer, the likelihood a customer will cure collections debt, the likelihood a customer meets hiring or enrollment criteria, or the likelihood a customer accepts an offer”;
the agent prediction comprises a prediction related to a probability of success related to the first agent offering the sale offer to the first customer (Stephan, [0061]), “a success rate of an agent may be calculated over an extended period covering a plurality of customer interactions conducted by the agent. In such an embodiment, a plurality of predicted identified outcomes may be compared against a plurality of respective actual outcomes to generate a plurality of interaction scores. The interaction scores may be aggregated to produce an overall interaction score that is either positive, negative, or neutral. A success rate of an agent may be based on the overall interaction score”; (Stephan, [0072]), “a desired agent can be matched to handle this customer, or to train an agent on how to deal with customers in such a situation, to increase the likelihood of a successful identified outcome”; (Stephan, [0051]).  
the selected application comprises an application for routing incoming interactions (Stephan, [0022]), “internet-based interactions and/or telephone-based interactions may be routed through an analytics center 120 before reaching the contact center 100 or may be routed simultaneously to the contact center and the analytics center (or even directly and only to the contact center). In some instances, the analytics center 120 is a third-party analytics company that captures multi-channel interaction data associated with the contact center 100 and applies predictive analytics to the data to generate actionable intelligence for the contact center”; and
the modifying the allocation of the contact center resource comprises routing the incoming interaction to the first agent based on the probability of success related to the first agent offering the sale offer to the first customer (Stephan, [0051]), “The plurality of prediction scores may indicate that the identified outcome may be more likely to occur with some agents and less likely to occur with other agents. Then, in block 242, the contact center 100 routes the incoming interaction to the available agent associated with the most desirable predicted outcome out of the plurality of predicted outcomes… . The call is thus routed to the agent associated with the prediction score indicating the highest likelihood of satisfaction”; (Stephan, [0072]).

Referring to Claim 8, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches:
wherein the customer prediction comprises a likely next action that the first customer will take in relation to contacting the contact center (Stephan, [0068]), “an outcome associated with future interactions with, action, or response from customers in the customer group is identified as a target of a predictive model. For example, it may be useful for a company (which could include a sole proprietor) to predict, after or during the current or next interaction with a customer in the group, whether the customer will be satisfied as a result of the interaction, whether the customer will terminate his or her account, whether the customer will purchase a product, whether a customer will pay an outstanding bill, whether a customer is a fraudster, and whether a customer will initiate additional subsequent interaction sessions regarding the same issue, or a combination thereof”; 
wherein the agent prediction comprises a prediction related to an ability of the first agent to handle a preemptive action related to the likely next action, the preemptive action being an action taken by the contact center aimed at preempting a need for the first customer to take the likely next action (Stephan, [0073]), “f the predictive results obtained in block 418 indicate that there is a high likelihood that the specific customer will terminate his or her service during or after the current interaction, some remedial action may be taken during or after the current interaction to prevent the customer from terminating. For example, the control system 142 and/or the analytics system 160 may send a signal to an agent to prompt the agent to take some specific action with regard to the customer”; (Stephan, [0050]); 
wherein the selected application comprises an application related to workforce management (Stephan, [0022]), “internet-based interactions and/or telephone-based interactions may be routed through an analytics center 120 before reaching the contact center 100 or may be routed simultaneously to the contact center and the analytics center (or even directly and only to the contact center). In some instances, the analytics center 120 is a third-party analytics company that captures multi-channel interaction data associated with the contact center 100 and applies predictive analytics to the data to generate actionable intelligence for the contact center”; (Stephan [0050]); and 
wherein the modifying the allocation of the contact center resource comprises assigning the preemptive action to a workflow of the first agent (Stephan, [0051]), “If the identified outcome is not influenced by the particular agent handling an interaction, the method 230 continues on to block 218 of method 200 after the interaction is routed to any available agent. If, instead, a factor associated with an agent is relevant to the identified outcome, the method 230 proceeds to block 236 where the customer initiating the incoming interaction is identified. A customer may be identified in various manners, such as through caller ID, customer voice printing, and customer interactions with an IVR system, or a combination of such factors. Next, in block 238, the contact center 100 identifies which agents are available to handle the incoming interaction… the contact center 100 routes the incoming interaction to the available agent associated with the most desirable predicted outcome out of the plurality of predicted outcomes”.

Referring to Claim 10, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan further teaches: 
further comprising the step of receiving an incoming interaction, wherein the incoming interaction is instigated by the first customer (Stephan, [0051]), “the customer initiating the incoming interaction is identified”; (Stephan, [0075]), “customer-based interaction outcome prediction may be used to route an incoming communication from customers”;
wherein:
the customer prediction comprises a prediction related to a reason why the first customer is contacting the contact center with the incoming interaction (Stephan, [0046]), “accurately apply the predictive model to incoming customer interactions (i.e., telephone calls, etc.), data values related to the relevant variables collected during the incoming customer interactions are standardized before being fed into the model”; (Stepan, [0030]);
the agent prediction comprises a prediction related to a current agent satisfaction, the current agent satisfaction being based on an interaction difficulty score for interactions handled by the first agent during a current shift (Stephan, [0033]), “psychological behavioral model…six basic personality types: Reactor, Workaholic, Persister, Dreamer, Rebel and Promoter… Each of the six types learns differently, is motivated differently, communicates differently, and has a different sequence of negative behaviors they engage in when they are in distress”; (Stephan, [0030]), “capture structured data related to customers, agents, and their interactions. For example, in one embodiment, a "cradle-to-grave" recording may be used to record all information related to a particular telephone call from the time the call enters the contact center to the later of…structured data associated with interactions with specific customers may be collected and associated with each customer such as the number and length of calls placed to the contact center… reasons for interactions… agent actions during interactions with customer, manager escalations during calls…number of distress events during interactions”; (Stephan, [0041]), “a standard score (or z-score) may be derived for each heterogeneous data value by first determining the mean and standard deviation of data values associated with the same variable and then determining how many standard deviations the particular data value is above or below the mean. As an example, the multi-channel interaction data may include information about the number of distress events occurring during telephone calls between customers and agents. To standardize the distress event information, the average number of distress events per call and the associated standard deviation may first be calculated”, Examiner considers the distress analysis to be the interaction difficulty; 
the selected application comprises an application for routing incoming interactions  (Stephan, [0022]), “internet-based interactions and/or telephone-based interactions may be routed through an analytics center 120 before reaching the contact center 100 or may be routed simultaneously to the contact center and the analytics center (or even directly and only to the contact center). In some instances, the analytics center 120 is a third-party analytics company that captures multi-channel interaction data associated with the contact center 100 and applies predictive analytics to the data to generate actionable intelligence for the contact center”; (Stephan [0050]); and 
the modifying the allocation of the contact center resource comprises routing the incoming interaction to the first agent based on determining that an interaction difficulty score for the incoming interaction is indicative of a low difficulty, wherein the interaction difficulty score of the incoming interaction is based on the predicted reason why the first customer is contacting the contact center (Stephan, [0051]), “In decision block 234, it is determined whether the particular agent handling an interaction has any statistically significant influence on the likelihood of the identified outcome occurring. That is, it is determined whether any of the variables identified in block 214 are associated with agent data collected in block 206. If the identified outcome is not influenced by the particular agent handling an interaction, the method 230 continues on to block 218 of method 200 after the interaction is routed to any available agent…”; (Stephan, [0072]; [0066]).

Claim 12 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan, in view of Bushey, in view of Kannan, in view of Chen, and further in view of Kosiba et al., U.S. Publication No. 2002/0184069 [hereinafter Kosiba]

Referring to Claim 7, the combination of Stephan in view of Bushey in view of Kannan in view of Chen teaches the method of claim 2. Stephan teaches an outcome associated with future interactions with, action, or response from customers in the customer group is identified as a target of a predictive model (see par. 0068), but Stephan does not explicitly teach: 
wherein the customer prediction comprises a probability that the first customer will contact the contact center within a given timeframe;
wherein the agent prediction comprises a prediction related to a capacity of the first agent to handle a given load of interactions within a shift occurring within the given timeframe;
wherein the selected application comprises an application related to workforce management; and
wherein the modifying the allocation of the contact center resource comprises changing a number of agents that will work the shift with the first agent.

However Kosiba teaches: 
wherein the customer prediction comprises a probability that the first customer will contact the contact center within a given timeframe (Kosiba, [0054]), “WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. The WFMS 115 uses generic forecasting techniques such as moving averages or autoregressive integrated moving average (ARIMA) models to predict, for any future day, the number of contacts the center can expect”; (Kosiba, [0061]; [0144]-[0145]); 
wherein the agent prediction comprises a prediction related to a capacity of the first agent to handle a given load of interactions within a shift occurring within the given timeframe (Kosiba, [0050]), “generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month”; (Kosiba, [0054]), “The WFMS 115 then determines, using a variety of algorithms, the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements”; (Kosiba, [0067]); 
wherein the selected application comprises an application related to workforce management (Kosiba, [0054]); (Kosiba, [0059]), “WFMS 115 provides the analysis system 205 with periodic feeds of the latest contact volume forecast including the call volume and handle time forecast. The WFMS 115 also may provide the analysis system 205 with a schedule adherence forecast”; and 
wherein the modifying the allocation of the contact center resource comprises changing a number of agents that will work the shift with the first agent (Kosiba, [0118]), “the planning and analysis system 205 may further process the scale factors and the predictions to predict process performance metrics of the contact center and use the process performance metrics to generate appropriate employee schedules”; (Kosiba, [0060]), “The WFMS 115 incorporates all of this information into the staffing schedule. The analysis system 205 also provides the staffing plan to the HRD”; (Kosiba, [0175]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the future interactions in Stephan to include the prediction and workforce limitations as taught by Kosiba. The motivation for doing this would have been to improve the method of analyzing customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of generating forecasts and analysis of contact processing center behavior for planning purposes (see Kosiba par. 0002).

Referring to Claim 9, the combination of Stephan in view of Bushey in view of Kannan teaches the method of claim 2. Stephan teaches algorithms used to predict the likelihood of an outcome (see par. 0059), but the Stephan does not explicitly teach:
wherein the customer prediction comprises a probability that the first customer will contact the contact center within a given timeframe, wherein the probability that the first customer will contact the contact center within the given timeframe is used as an input to calculate a predicted load of interactions for the contact center in a future shift; and 
wherein the modifying the allocation of the contact center resource comprises automatically provisioning cloud-based resources for handling the predicted load of interactions during the future shift.

However Chen teaches:
wherein the modifying the allocation of the contact center resource comprises automatically provisioning cloud-based resources for handling the predicted load of interactions during the future shift (Chen, [0025]), “Cloud computing allows for computing resources to be provided as services rather than a deliverable product. For example, in a cloud-computing environment, resources… The term "resource" used with reference to clusters, nodes, and jobs refers generally to any commodity and/or service provided by the cluster for use by jobs. Resources can include processor cycles, disk space, random-access memory (RAM) space, network bandwidth (uplink, downlink, or both), prioritized network channels such as those used for communications with quality-of-service (QoS) guarantees, backup tape space and/or mounting/unmounting services, electrical power, etc.”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the prediction in Stephan to include the cloud-based resources  as taught by Chen. The motivation for doing this would have been to improve the method of analyzing customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of balancing loads and increasing performance (see Chen par. 0024).
Stephan teaches an outcome associated with future interactions with, action, or response from customers in the customer group is identified as a target of a predictive model (see par. 0068), but Stephan does not explicitly teach: 
wherein the customer prediction comprises a probability that the first customer will contact the contact center within a given timeframe, wherein the probability that the first customer will contact the contact center within the given timeframe is used as an input to calculate a predicted load of interactions for the contact center in a future shift; and 
wherein the modifying the allocation of the contact center resource comprises automatically provisioning cloud-based resources for handling the predicted load of interactions during the future shift.

However Kosiba teaches: 
wherein the customer prediction comprises a probability that the first customer will contact the contact center within a given timeframe, wherein the probability that the first customer will contact the contact center within the given timeframe is used as an input to calculate a predicted load of interactions for the contact center in a future shift (Kosiba, [0054]), “WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. The WFMS 115 uses generic forecasting techniques such as moving averages or autoregressive integrated moving average (ARIMA) models to predict, for any future day, the number of contacts the center can expect”; (Kosiba, [0061]; [0132]; [0144]-[0145]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the future interactions in Stephan to include the prediction limitations as taught by Kosiba. The motivation for doing this would have been to improve the method of analyzing customer-based interaction outcome prediction in Stephan (see par. 0002) to efficiently include the results of generating forecasts and analysis of contact processing center behavior for planning purposes (see Kosiba par. 0002).

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaefer et al. (US 20140279352 A1) – The invention generally pertains to computer software and methods, and more generally pertains a system for, and methods of providing, a fungible services marketplace. The system and methods are useful in providing markets for consumer services.

Thawani et al. (Web-Based Context Aware Information Retrieval in Contact Centers) – One of the important challenges in today's contact center solutions is to increase the speed at which the agents can find information to respond to customer queries. In this paper, we study the issues relevant to information retrieval by contact center agents and propose a solution to address those issues. Our proposed solution is towards: (a) defining user specific, agent specific, and business specific contexts for contact center; (b) using simple mechanisms initially to derive current context of a query and pre-fetch the information and appropriately present the pre-fetched information to the agent; (c) derive contact center specific analyzed context based on past information about customer, agent and business scenarios to understand the context of the query; and (d) using the current and analyzed contexts to retrieve information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624